Case: 14-10122      Document: 00512834222         Page: 1    Date Filed: 11/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-10122                       November 12, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERTO VASQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-134-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Roberto Vasquez appeals the 24-month above-guidelines sentence he
received after he pleaded guilty to illegal reentry. We look first to whether the
district court committed any significant procedural errors, and, if the sentence
is procedurally sound, we consider the substantive reasonableness of the
sentence in light of the 18 U.S.C. § 3553(a) factors. Gall v. United States, 552
U.S. 38, 51 (2007).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10122    Document: 00512834222     Page: 2   Date Filed: 11/12/2014


                                 No. 14-10122

      Vasquez argues that his sentence is procedurally unreasonable because
the district court failed to explain adequately why it sentenced him above the
guidelines range of imprisonment. Because Vasquez did not object to the
procedural reasonableness of his sentence on this basis, plain error review
applies. See United States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009);
United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). The
record reflects that the district court’s oral and written pronouncements
adequately explained its reasons for its sentence above the guidelines range.
See Puckett v. United States, 556 U.S. 129, 135 (2009); United States v.
Rajwani, 476 F.3d 243, 251 (5th Cir. 2007). Vasquez has thus failed to show
any error, much less plain error.
      Next, Vasquez argues that his sentence is substantively unreasonable
because the district court overvalued the significance of his prior removals,
undervalued the mitigating significance of the reason why he returned
illegally, and overvalued his criminal history.       The district court gave
individualized, case-specific reasons for Vasquez’s sentence, referencing
§ 3553(a) and noting Vasquez’s criminal history, his recidivism, and the need
to protect the public. Given that Vasquez entered the country illegally multiple
times, then committed drug and alcohol offenses and assault, the district
court’s decision to vary from the advisory guidelines range was based on
permissible factors that advanced the objectives set forth in § 3553(a). See
United States v. McElwee, 646 F.3d 328, 337-38 (5th Cir. 2011); United States
v. Brantley, 537 F.3d 347, 349-50 (5th Cir. 2008); § 3553(a)(1) and (2). Vasquez
essentially asks us to reweigh the sentencing factors, which we decline to do.
See McElwee, 646 F.3d at 343-44.
      AFFIRMED.




                                       2